Exhibit 10.3

FIRST AMENDMENT

TO PURCHASE AND SALE AGREEMENT

THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “First Amendment”), is
made and entered into as of the 24th day of April, 2009, between FUND II AND
FUND III ASSOCIATES, a Georgia general partnership (“Seller”), and BLW
INTERESTS, L.P., a Texas limited partnership (“Purchaser”).

W I T N E S S E T H:

WHEREAS, Seller and Purchaser have entered into that certain Purchase and Sale
Agreement dated as of March 27, 2009 (the “Agreement”), relating to the sale and
purchase of certain improved real property commonly known as 2100 Space Park
Drive, located in Nassau Bay, Harris County, Texas, being more particularly
described in the Agreement; and

WHEREAS, Seller and Purchaser desire to modify and amend the Agreement as herein
provided;

NOW, THEREFORE, for and in consideration of the premises, the mutual covenants
and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt, adequacy, and sufficiency of which are hereby
acknowledged by the parties hereto, the parties hereto hereby covenant and agree
as follows:

1.      Defined Terms. Capitalized terms used in this First Amendment but not
defined herein shall have the same meaning given to such terms in the Agreement.

2.      Earnest Money. The Agreement is hereby modified by deleting from the
first line of subparagraph 2.3(b) thereof the phrase which reads “On or before
the expiration of the Inspection Period, if Purchaser does not terminate this
Agreement in accordance herewith”, and inserting the following phrase in place
of such deleted phrase: “At or before 5:00 P.M. local Houston, Texas (6:00 P.M.
Atlanta, Georgia) time on April 27, 2009”.

3.      Inspection Period. Notwithstanding anything to the contrary set forth in
the Agreement, or in any previous written notice from Purchaser to Seller
regarding the extension of the Initial Inspection Period, Seller and Purchaser
agree that the Inspection Period shall expire at 5:00 P.M. local Houston, Texas
(6:00 P.M. Atlanta, Georgia) time on April 24, 2009.

4.      Additional Purchaser Credit. In addition to any other credits that
Purchaser may be entitled to receive at Closing under the terms of the
Agreement, Purchaser shall receive at Closing a credit against the Purchase
Price in the amount of Three Thousand Four Hundred and No/100 Dollars
($3,400.00) (the “Work Credit”). Seller agrees to provide the Work Credit to
Purchaser, and Purchaser agrees to accept the Work Credit, at Closing in full
and complete satisfaction of the costs of certain work that Purchaser may elect
to perform at the Property after Closing (the “Work”), as contemplated by the
proposal attached hereto as Exhibit A and



--------------------------------------------------------------------------------

incorporated herein by this reference. Purchaser hereby waives and releases
Seller and its partners and their respective officers, directors, shareholders,
partners, agents, affiliates, employees and successors and assigns from and
against any and all claims, obligations and liabilities arising out of or in
connection with such Work, and out of or in connection with any condition
existing at the Property giving rise to the Work proposal attached hereto as
Exhibit A, except solely with respect to Seller’s obligation to provide the Work
Credit to Purchaser at Closing. This Section 3 shall survive the Closing.

5.      Binding Effect. This First Amendment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. This First Amendment shall be construed, interpreted and
enforced under the laws of the State of Texas. Except as expressly modified
herein, the Agreement shall remain in full force and effect, and, as modified
herein, is expressly ratified and confirmed by the parties hereto.

6.      Counterparts. This First Amendment may be executed in one or more
counterparts, each of which when taken together shall constitute one and the
same original. To facilitate the execution and delivery of this First Amendment,
the parties may execute and exchange counterparts of the signature pages by
facsimile or e-mail, any such signature pages so exchanged shall be deemed
originals for all purposes under this First Amendment, and the signature page of
either party to any counterpart may be appended to any other counterpart.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the date and year first above written.

 

SELLER:

 

FUND II AND FUND III ASSOCIATES, a Georgia
general partnership, by its general partners

By:    

 

Fund II and Fund II-OW Joint Venture, a Georgia
general partnership, by its general partners

 

By:    

 

Wells Real Estate Fund II, a Georgia limited
partnership, by its general partners

   

By:    

 

Wells Capital, Inc., a Georgia
corporation, a general partner

     

By: /s/ Randall D. Fretz

Name: Randall D. Fretz

Title: Sr. Vice President

    By:      

/s/ Randall D. Fretz

Leo F. Wells, III, a general partner

by and through Randall D. Fretz

as attorney in fact

 

By:    

 

Wells Real Estate Fund II-OW,

a Georgia limited partnership,

by its general partners

    By:      

Wells Capital, Inc., a Georgia

corporation, a general partner

     

By: /s/ Randall D. Fretz

Name: Randall D. Fretz

Title: Sr. Vice President

    By:      

/s/ Randall D. Fretz

Leo F. Wells, III, a general partner

by and through Randall D. Fretz

as attorney in fact

(Signatures continued on following page)

 

3



--------------------------------------------------------------------------------

(Signatures continued from previous page)

By:    

 

Wells Real Estate Fund III, L.P.,

a Georgia limited partnership,

by its general partners

 

By:    

 

Wells Capital, Inc., a Georgia

corporation, a general partner

 

By:    

 

/s/ Randall D. Fretz

Name: Randall D. Fretz

Title: Sr. Vice President

  By:      

/s/ Randall D. Fretz

Leo F. Wells, III, a general partner

by and through Randall D. Fretz

as attorney in fact

PURCHASER:

 

BLW INTERESTS, L.P.,

a Texas limited partnership

By:      

BLW GP, LLC, a Texas limited liability company,

its general partner

 

By: /s/ Jane L. Williams

Name: Jane L. Williams

Title: General Manager

 

4